DETAILED ACTION
	
Introduction
Claims 16, 18-23, and 25-34 are pending. Claims 16, 29, and 30 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 11/7/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 29, 31, and 32 under 35 U.S.C. 101
Examiner previously rejected claims 29, 31, and 32 as being directed to non-statutory subject matter because they are directed to software per se. In response, Applicant has amended claim 29 to clarify that the node includes a processor, and now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 16 and 18-30 for nonstatutory double patenting
Examiner previously rejected claims 16 and 18-30 for nonstatutory double patenting because they are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. In response, Applicant requests that the nonstatutory double patenting rejection be held in abeyance until allowable subject matter is identified. Examiner agrees to hold the rejection in abeyance. 
Rejection of claims 16, 29, and 30 under 35 U.S.C. 103
Applicant has amended claims 16, 29, and 30 to clarify that the transmission strategy is applied “responsive to the analysis of the at least one data stream characteristics,” and now argues that Perkuhn does not teach the system of claims 16, 29, and 30, as amended. However, Examiner no longer relies on Perkuhn to reject claims 16, 29, or 30. Therefore, Applicant’s argument is moot. 

Provisional Nonstatutory Double Patenting
A provisional nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 16, 18-23, and 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347.
In the instant case, claims 16, 18-23, and 25-34 the present application are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. Although claims 16, 18-23, and 25-34 of the present application include additional limitations not found in claims 16-17 and 21-32 of  U.S. Patent Application No. 16/079,347, the additional limitations are obvious for the reasons provided in the rejection below. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 23, and 26-30 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Bhatia (US 2014/0189036).
Regarding claims 16, 29, and 30, Bhatia teaches a method of adaptively transmitting a data stream over an IP (Internet Protocol) network to a plurality of client devices connected to a common mobile base station, comprising: identifying a group of client devices comprising at least two client devices of said plurality of client devices connected to said common mobile base station (The system identifies a set of user devices 106 that are to receive content. See par. 7. The user devices are connected to a common base station 105. See par. 17; fig. 1A);  for at least one respective outgoing data stream being transmitted to a respective client device of said group of client devices: analyzing at least one data stream characteristics of a corresponding received data stream of said respective client device of said group of client devices (The system monitors conditions associated with the delivery of the content to the set of user devices. See par. 7. The conditions may include session performance information such as throughput, delays, and losses. See par. 45); determining, based at least in part on the analysis, a transmission strategy that includes a reduction in adaptive bitrate (ABR) level to be applied to said group of client devices (The system determines a transmission strategy based on the monitored conditions. See par. 7. The transmission strategy includes increasing the rate of delivering the content to some of the user devices in the set and decreasing the rate of delivering the content to the remaining devices in the set. See par. 28); applying, responsive to the analysis of the at least one data stream characteristics, said transmission strategy to said group of client devices (The system delivers the content to the user devices using the transmission strategy. See par. 28), wherein said transmission strategy is one of a coordinated strategy or a common strategy for said group of client devices (The transmission strategy may be considered as either a coordinated strategy or a common strategy for the set of user devices. See par. 33).
Regarding claim 18, Bhatia teaches wherein said selected ABR level is selected from a set of bitrates (The system selects the reduced delivery rate from a plurality of different delivery rates at which the system is able to deliver the content. See par. 28).
Regarding claim 23, Bhatia teaches wherein said step of analyzing is performed on a plurality of outgoing data streams associated with said group of client devices (The system monitors conditions of each of the user devices in the set using a client side component (CSC) 120 of each user device in the set. See par. 44-45; fig. 1C).
Regarding claim 26, Bhatia teaches wherein said group of client devices are connected to an aggregation network (The user devices are connected to an access network 104, which may be considered an aggregation network. See par. 41).
Regarding claim 27, Bhatia teaches wherein said group of client devices are handled by a common controller or edge server (The user devices are handled by a common controller in the form of network server component (NSC) 102 or the base station. See par. 41).
Regarding claim 28, Bhatia teaches wherein said predetermined data stream characteristics is at least one of packet loss patterns, or change in delays, of the received data stream (The system monitors conditions associated with the delivery of the content to the set of user devices. See par. 7. The conditions may include session performance information such as throughput, delays, and losses. See par. 45). 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 31-34 are rejected under 35 U.S.C. 103 because they are unpatentable over Bhatia, as applied to claims 16, 29, and 30 above, in further view of Brannstrom (US 2015/0023195).
Regarding claims 19-21 and 31-34, Bhatia does not teach wherein said transmission strategy is further based on at least one determined system characteristics, and wherein the at least one determined system characteristics includes at least one of access technology type, network type, or device capability. However, Brannstrom teaches a system for determining a transmission strategy whereby the system determines a transmission strategy for a terminal based on the determined communication capabilities of terminal, such as the maximum bit rate supported by the terminal. See par. 15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhatia so that the transmission strategy is determined based on the determined capabilities of the user devices because doing so allows the system to customize the transmission strategy according to the determined capabilities of the user devices. 
Claims 22 and 25 are unpatentable over Bhatia, as applied to claims 16 and 23 above, in further view of Perkuhn (US 2014/0198641).
Regarding claim 22, Bhatia does not teach wherein said transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes. However, Perkuhn teaches a system for content delivery control whereby the system adapts content delivery according to one of at least four predetermined control schemes. See par. 42-46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhatia so that the transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes because doing so allows the system to implement the transmission strategy in a variety of different ways. 
Regarding claim 25, Bhatia does not teach further comprising identifying if a single client device is utilizing a specific base station/network resource. However, Perkuhn teaches determining the quantity of clients connected to a single cell, which includes determining whether a single client is connected to the cell. See par. 49. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhatia so that the system identifies if a single user device is utilizing the base station, because doing so allows the system to adjust the transmission strategy based on the number of user devices using the base station.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459